Citation Nr: 1805052	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 parent for a lumbar disability beginning September 21, 2006.

2.  Entitlement to an initial compensable rating for right lower extremity radiculopathy prior to October 23, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy from October 23, 2008 to June 5, 2015.

4.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy beginning June 5, 2015.

5.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to October 23, 2008.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy beginning October 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This appeal to the Board of Veterans' Appeals (Board) is from October 2006 and March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2016 decision, the Board awarded partial grant for higher ratings for the Veteran's lumbar disability and bilateral lower extremity radiculopathy, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court/CAVC).  Following the filing of a Joint Motion for Partial Remand (JMPR) that sought to vacate a portion of the decision, the Court issued an Order in March 2017 granted the motion and remanded these matters back to the Board for further action consistent with the JMPR.

The Board remanded the case in June 2017 for additional development.


FINDINGS OF FACT

1.  At no time during the appeal has the Veteran's service-connected back disability been manifested by unfavorable ankylosis.
2.  From October 11, 2006 to October 23, 2008, the Veteran's bilateral lower extremity radiculopathy was manifested by no worse than mild incomplete paralysis.

3.  From October 23, 2008 to May 1, 2013, the right lower extremity radiculopathy was manifested by no worse than moderate incomplete paralysis.

4.  Beginning on May 1, 2013, the Veteran's right lower extremity radiculopathy was manifested by no worse than moderately severe incomplete paralysis and at no time was marked muscle atrophy shown.

5.  Beginning October 23, 2008, the left lower extremity radiculopathy was manifested by o worse than moderate incomplete paralysis and at no time was moderately severe incomplete paralysis shown.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 40 percent for a back disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

2.  From October 11, 2006 to October 23, 2008, the criteria for are met for an initial rating of 10 percent for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).

3.  From October 23, 2008 to May 1, 2013 the criteria are not met for an initial rating in excess of 20 percent for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).

4.  From May 1, 2013 to June 5, 2015, the criteria are met for an initial rating of 40 percent, but no higher, for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).
5.  From June 5, 2015 the criteria are not met for an initial rating in excess of 40 percent for right lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).

6.  From October 11, 2006 to October 23, 2008, the criteria for are met for an initial rating of 10 percent for left lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).

7.  Beginning October 23, 2008 the criteria are met for an initial rating of 20 percent, but no higher, for left lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The duty to notify has been met.  See September 2006, April 2008, May 2008, and June 2009 VCAA letters. 

VA has also satisfied the duty to assist.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) records, and VA and non-VA treatment records have been obtained, to the extent available.  Private treatment records identified in the PJMR could not be obtained and these efforts were adequately documented.  See Report of Contact received in July 2016 and Notification Letter and Report of General Information received August 2016.

Lay statements have been added to the record to include testimony from a DRO hearing.  The Veteran had VA examinations in conjunction with his claims that are adequate to rate the disabilities.  Development resulting from the Board prior remand has been accomplished.  

Furthermore, neither the Veteran nor his representative has alleged prejudice with regard to the duties to notify and assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back

Under the General Rating Formula or Diseases and Injuries of the Spine (General Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

The Rating Schedule provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  See 38 C.F.R. § 4.71a, Note 2 of the General Formula.

Intervertebral disc syndrome is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. §  4.25.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (1) states that in determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).  The provisions of 38 C.F.R§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected back disability is currently rated as 40 percent disabling.  In order to assign at least the next higher rating of 50 percent, the evidence must show that unfavorable ankylosis is present in the entire thoracolumbar spine.  For VA purposes, unfavorable ankylosis is identified as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5) of General Rating Formula for Disease and Injuries.

VA examinations throughout the appeal clearly show there is no evidence of unfavorable ankylosis.  See VA Examinations in October 2006, August 2007, and October 2008, and C&P Exams in June 2015, February 2017, and August 2017.

During the appeal, the October 2006 VA examination reflected the greatest limitation of motion, which was after repetition.  Active and passive flexion was from 0 to 80 degrees and active and passive extension was from 0 to 30 degrees.  Notably, repetitive use testing resulted in additional limitation of motion due to pain with extension and flexion to 0 degrees.  It is apparent in light of these findings that even when the Veteran's range of motion was significantly limited to 0 degrees of flexion and extension, the findings did not reflect unfavorable ankylosis.

The Board has also considered whether a higher rating may be assigned alternatively by rating the disability by analogy under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).

Although the evidence shows there were periods in which the Veteran stayed at home due to back pain and one examination shows he reported periods of being bedridden, the evidence does not show that he had incapacitating episodes that required prescribed bedrest from a physician.  See VA Examinations received in August 2007 and November 2011, and C&P Exam received in June 2015.

The Board has taken all of the evidence into account; however, a rating in excess of 40 percent for a disability of the back spine is not warranted unless the evidence shows unfavorable ankylosis or incapacitating episodes requiring prescribed bed rest.  Here, the evidence does not show these criteria were met at any point during the appeal period.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the claim is denied.

Radiculopathy

The Veteran is seeking compensable ratings prior to October 23, 2008 for bilateral lower extremity radiculopathy as well as higher initial compensable ratings.

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain.  38 C.F.R. § 4.123.  Neuralgia is characterized by a dull and intermittent pain.  38 C.F.R. § 4.124.  Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved.  38 C.F.R. 4.124a.

Pursuant to Diagnostic Code 8520, which is the diagnostic code for the sciatic nerve, an 80 percent disability rating is warranted for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe with marked muscular atrophy.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A January 2009 rating decision established separate compensable ratings for each lower extremity and the RO assigned the effective date of October 23, 2008 based on when they found the evidence first demonstrated radiculopathy.

The JMPR points out that on October 2006 VA examination, the Veteran reported a history of numbness and paresthesia and that the clinician indicated it was related to his spine disability.  Although this is true, the clinician did not identify where these symptoms where present on the Veteran's body.  

In May 2007, however, the Veteran reported occasional paresthesia (burning/ tingling at times) in both legs.  See page 629 of CAPRI records received in November 2017.  

In July 2007, the Veteran report having back pain that radiated to his right leg and foot.  See page 21 of Medical Treatment Records - Furnished by SSA received in January 2010.  

An August 2007 MRI revealed grade 1 lower thoracic compression fractures without definite loss of height when compared with plain film study of December 2004, and anterior lower thoracic disc extrusions with no significant posterior extrusion, focal impingement or spinal stenosis.  September 2007 correspondence from a physician noted that the MRI revealed minimal compression of vertebra in the thoracic area of the upper back and that the disc at L5 was causing some pressure on the nerves.  See pages 22 and 23 of CAPRI records received in October 2012.

Based on the Veteran's complaints and subsequent objective findings, and after resolving reasonable doubt in the Veteran's favor, an effective date for separate ratings for bilateral lower extremity radiculopathy is established beginning on October 11, 2006 when his symptoms were first reported.  

The Board also finds that initial 10 percent ratings for each lower extremity are warranted effective October 11, 2006.

The October 2006 VA examination report does not report the severity of the Veteran's numbness and paresthesia.  However, the examination revealed that motor, sensory, and reflex tests in the lower extremities were normal.  

In December 2006, the Veteran had full strength in his lower extremities and his sensation was intact.  See page 11 of Medical Treatment record - Government Facility received in March 2007.

A January 2007 record shows there was no loss of motor or sensory perception in the lower extremities and the examination revealed no numbness or weakness.  See page 19 of Medical Treatment record - Government Facility received in March 2007.  

The May 2007 record shows these symptoms were only present occasionally and the August 2007 MRI revealed only minimal compression.  Intermittent symptoms of tingling were also reported on the August 2007 VA examination, and no objective signs or symptoms in motor, reflex, and sensory testing were found on examination.

In light of objective evidence of only minimal compression, the Veteran's reports of only occasional symptoms, and no objective findings made on examinations, the evidence tends to show that only mild incomplete paralysis of the sciatic nerve is shown in each lower extremity.  Thus, no greater than an initial 10 percent rating is assigned beginning October 11, 2006.
  
Beginning October 23, 2008, the right lower extremity was assigned a 20 percent rating, which was increased to 40 percent, effective June 5, 2015.  The left lower extremity radiculopathy was assigned a 10 percent rating throughout the appeal.  
The Board finds that for the period beginning on October 23, 2008, there is no significant difference in the level of severity between the radiculopathy in the right and left lower extremities to justify assigning different ratings.  

In this regard, the Veteran reported on October 2008 VA examination that he had numbness to his knees, occasional tingling and loss of balance, shooting pain to the knees that was a burning and tingling sensation, and numbness in his feet.  The examination revealed a decreased sensation of 1/2 to pinprick and light tough in the left lower extremity and decreased sensation of 1/2 in light touch in the right lower extremity.  The examiner also found diminished sensation in the Veteran's feet. 

A private evaluation in November 2008 noted a history of radicular pain in both lower extremities and a tingling sensation to the knees, which the Veteran reported as moderate to severe in nature.  The physical examination found no abnormality in motor, sensory, and reflex testing, but noted EMG studies revealed abnormal spontaneous potential in the extensor halluces longest, bilaterally.  The physician diagnosed bilateral radiculopathy and stated that the changes noted at the time were moderate in severity.  See pages 3 and 4 of Medical Treatment record - Government Facility received in December 2008.

A September 2009 treatment records shows the clinician found no weakness in the Veteran's lower extremities and his reflexes were normal.  See page 37 of Medical Treatment Records - Furnished by SSA in January 2010.

On November 2011 VA examination, the Veteran reported that he had continuous pain, intermittent tingling, and burning most of the time.  Pain, numbness, and tingling radiated to both legs, and were worse on the right.  It affected the back of the leg and the entire foot, and was a little less intense in the left extremity.  The examiner found moderate symptoms of radiculopathy bilaterally involving intermittent pain, paresthesia and/or dysesthesias, and numbness.  Other symptoms of radiculopathy were radiating pain, burning, and a positive EMG.  See VA Examination received in November 2011.  

A March 2012 addendum to a November 2011 VA examination states that a 2008 EMG revealed bilateral L5 radiculopathy and that the severity of it was not provided on the report.  Based on symptoms and recent findings, the physician indicated that the severity of the right lower extremity was moderate based on symptom level of pain, numbness, and tingling, and with the absence of motor, reflex, or sensory change.  The radiculopathy in the left lower extremity was mild based on relatively fewer symptoms and also in the absence of motor, reflex, or sensory changes.  See CAPRI records received March 2016.

The Board finds that the November 2011 VA examiner's addendum is incorrect since, as noted, the physician who provided the EMG report also noted that the Veteran's bilateral radiculopathy was moderate in severity.  Therefore, the VA opinion as to the severity of the radiculopathy has less probative value than the findings of the physician in 2008.

As shown, the Veteran's symptoms have been present in both extremities and while the evidence indicates they are worse on the right it also shows the left lower extremity symptoms were only slightly less intense.  Thus, the rating for the left lower extremity is increased to 20 percent as both extremities were shown to be moderate in severity.  For the reasons stated, the radiculopathy in each lower extremity is assigned a 20 percent rating beginning October 23, 2008.  

The Board also finds that a higher rating of 40 percent is not warranted for either extremity during the period from October 23, 2008 to May 1, 2013 since moderately severe radiculopathy is not demonstrated.  As shown, the objective findings were found to be no worse than moderate in severity.  The Veteran reported having numbness, constant pain and burning that occurred less often, and only occasional tingling that was moderate to severe.  Taking into consideration objective and subjective evidence, the overall disability picture more closely aligns with moderate radiculopathy.  

A significant discrepancy between the right and left lower extremities is not noted until May 2013 at which time the physician noted that there was worsening radiculopathy.  The Veteran's right calf was slightly smaller than the left and he had abnormal reflexes in the right lower extremity.  See page 170 of CARPI records received in May 2015.  

On June 2015 VA examinations, the Veteran reported that he had occasional radicular type symptoms in the legs that occurred more so on the right.  The clinician indicated that the Veteran had radicular pain and other signs of radiculopathy.  His constant pain was moderate in severity and intermittent pain was severe in both lower extremities.  Paresthesia and/or dysesthesias and numbness were mild in both lower extremities.  The examiner found weakness in the right great toe dorsiflexion, plantar reflexes were mute bilaterally.  A nerve conduction study was abnormal and showed radiculopathy to the right L2-4 innervated vastus lateralis.  It also showed mild axon loss neuropathy that was mild on the left where only motor nerves were involved.  It was severe on the right where it was sensorimotor.  See C&P Exams received in June 2015.

In light of the findings noted in May 2013 and continued evidence of moderately severe radiculopathy in the right lower extremity, a 40 percent rating is assignable effective May 1, 2013.  A higher rating is not warranted since atrophy was only mild instead of marked in the right lower extremity.

Furthermore, on February 2017 VA examination, the examiner found no evidence of wasting or atrophy of the lower extremities.  No deficits were found in motor strength, reflexes or sensation in the lower extremities.  See C&P Exam received in February 2017.

On August 2017 VA examination, the clinician found no evidence of radiculopathy and noted that the Veteran's strength, reflexes and sensation were unremarkable.  See C&P Exam received in August 2017.

A higher rating of 40 percent or greater is not warranted in the left lower extremity for any portion of the appeal period since there is no evidence of progression in the severity of symptoms.  The Veteran's reported symptoms in this extremity have not changed significantly since October 23, 2008 and the most recent nerve conduction studies only revealed mild abnormality.
In light of the above, the Board finds that a preponderance of the evidence is in favor of initial 10 percent ratings for bilateral lower extremity radiculopathy from October 11, 2006 to October 23, 2008; an initial 20 percent rating for left lower extremity radiculopathy beginning October 23, 2008, and an initial 40 percent rating for right lower extremity radiculopathy from May 1, 2013 to June 5, 2015.  For all other periods pertinent to the appeal, a preponderance of the evidence is against higher ratings.


ORDER

A rating in excess of 40 percent for the thoracolumbar back disability is denied.

An initial rating of 10 percent for right lower extremity radiculopathy, effective October 11, 2006 is granted, subject to the regulations governing payment of monetary awards.

An initial rating of 10 percent for left lower extremity radiculopathy, effective October 11, 2006 is granted, subject to the regulations governing payment of monetary awards.

An initial rating of 20 percent for left lower extremity radiculopathy beginning October 23, 2008 is granted, subject to the regulations governing payment of monetary awards.

An initial rating in excess of 20 percent for right lower extremity radiculopathy from October 23, 2008 to May 1, 2013 is denied.

An initial rating of 40 percent for right lower extremity radiculopathy beginning from May 1, 2013 to June 5, 2015 is granted, subject to the regulations governing payment of monetary awards. 


An initial rating in excess of 40 percent for right lower extremity radiculopathy beginning on June 5, 2015 is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


